Citation Nr: 0017762	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
RO's rating decision of November 26, 1986, which denied a 
disability evaluation in excess of 50 percent for 
schizophrenia, schizoaffective type.  

2.  Whether there was clear and unmistakable error in the 
RO's rating decision of August 5, 1988, which reduced the 
disability evaluation from 100 percent to 70 percent for 
schizophrenia, schizoaffective type.  

3.  Whether there was clear and unmistakable error in the 
RO's rating decision of August 24, 1989, which reduced the 
disability evaluation from 70 percent to 50 percent for 
schizophrenia, schizoaffective type.  

4.  Entitlement to an increased disability evaluation for 
schizophrenia, schizoaffective type, currently evaluated as 
50 percent disabling.  

(The Board's decision on the motion for revision or reversal 
of a July 21, 1987 decision of the Board of Veterans' 
Appeals, which denied a disability evaluation in excess of 50 
percent for schizophrenia, schizoaffective type, on the 
grounds of clear and unmistakable error, is addressed in a 
separate decision).  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, inter alia, denied the benefits sought on 
appeal.  The veteran appealed.  

In February 1997, the Board denied service connection for a 
personality disorder, and remanded the issues involving a 
claim of clear and unmistakable error (CUE) in prior rating 
decisions and entitlement to an increased disability 
evaluation for schizophrenia, schizoaffective type, for 
further development.  As the RO has continued the denial of 
the claims, the matters remaining on appeal have been 
returned to the Board for further appellate consideration.  

In June 1999, the Board received notice from the veteran that 
he had revoked his power of attorney in favor of his 
representative, effective immediately, and that he was in the 
process of obtaining another representative.  See 38 C.F.R. 
§ 20.607.  By letter in July 1999, the Board informed the 
veteran of the necessary procedures for obtaining another 
representative and related that the Board would suspend 
review of his case for 30 days.  In August 1999, the Board 
received the veteran's letter that he did not wish to have 
representation.  Thus, the veteran is now unrepresented in 
his appeal.  

The Board's decision on each of the claims of clearly and 
unmistakable error in certain rating actions is set forth 
below.  However, the issue of an evaluation in excess of 50 
percent for service-connected schizophrenia, schizoaffective 
type, is set forth in the REMAND following the ORDER portion 
of the decision.  

FINDINGS OF FACT

1.  The RO's November 26, 1986 rating decision was subsumed 
by the Board's July 21, 1987 final decision.  

2.  In an August 5, 1988 rating decision, the RO reduced the 
disability evaluation for service-connected schizophrenia, 
schizoaffective type, from 100 percent to 70 percent; 
although notified of the denial the next month, the veteran 
did not appeal that determination within one year of the 
notice of the denial.  

4.  The RO's August 5, 1988 rating decision was supported by 
the evidence then of record and the extant legal authority.  

6.  In an August 24, 1989 rating decision, the RO reduced the 
disability evaluation for service-connected schizophrenia, 
schizoaffective type, from 70 percent to 50 percent; the 
veteran initially perfected an appeal of that determination, 
but withdrew his appeal before a Board decision had been 
entered.  

7.  The RO's August 24, 1989 rating decision was supported by 
the evidence then of record and the extant legal authority.  



CONCLUSIONS OF LAW

1.  The claim of CUE in the RO's rating decision of November 
26, 1986, is without legal merit.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1104 (1999).  

2.  The RO's rating decision of August 5, 1988, which reduced 
the disability evaluation from 100 percent to 70 percent for 
schizophrenia, schizoaffective type, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).  

3.  The RO's rating decision of August 24, 1989, which 
reduced the disability evaluation from 70 percent to 50 
percent for schizophrenia, schizoaffective type, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While on active duty in September 1972, the veteran was 
involved in a motor vehicle accident in which he sustained a 
cervical sprain.  Following continued complaints of pain, he 
underwent a complete work-up in November 1972, in which 
orthopedic findings were negative; however, a diagnosis of 
acute anxiety reaction in line of duty was made.  Post-
service, VA examination of September 1973 diagnosed anxiety 
neurosis.  In September 1976, the RO granted service 
connection for anxiety neurosis, effective from the first day 
following the date of the veteran's separation from active 
duty, and a 10 percent disability evaluation was assigned.

Based on medical evidence and examination, the RO, in a 
rating decision of March 1977, increased the disability 
evaluation for anxiety neurosis from 10 percent to 50 
percent, effective from January 1977, the date of receipt of 
the veteran's claim for an increased rating.  He appealed the 
decision and, in October 1977, the Board denied a disability 
evaluation in excess of 50 percent for the veteran's anxiety 
neurosis.  

The veteran's July 1978 VA examination culminated in a 
diagnosis of schizophrenia, schizoaffective type, depressed.  
The examiner noted that the disability was a maturation of 
the veteran's emotional disorder previously diagnosed as 
anxiety neurosis.  He was found competent for VA purposes.  
In a rating decision of September 1978, the RO 
recharacterized the psychiatric disability as schizophrenia, 
schizoaffective type, and denied an evaluation in excess of 
50 percent.  He appealed and, in December 1979, the Board 
denied a disability evaluation in excess of 50 percent for 
schizophrenia.  

The VA received the veteran's claim for an increased 
disability evaluation for schizophrenia, in March 1983.  The 
RO denied an evaluation in excess of 50 percent in a rating 
decision of May 1983, and the veteran appealed.  In 
subsequent rating decisions of September 1983 and October 
1983, the claim was denied.  In a November 26, 1986, rating 
decision, the RO again confirmed and continued the 50 percent 
disability evaluation.  The veteran pursued his appeal and, 
in July 1987, the Board denied the veteran entitlement to a 
disability evaluation in excess of 50 percent for 
schizophrenia, schizoaffective type.  

The veteran was hospitalized in a VA medical facility in July 
1987 where he was treated for bipolar affective disease, 
manic type, and mixed personality disorder.  On hospital 
discharge, he was considered unemployable and deemed 
incompetent.  In a rating decision of September 1987, the RO 
increased the veteran's schedular disability evaluation for 
schizophrenia from 50 percent to 100 percent, effective from 
the first day of the veteran's July 1987 hospitalization, and 
proposed to rate him incompetent.  The veteran was notified 
of the proposal and of his appellate rights in a letter from 
the VA, dated in September 1987.  The veteran notified the VA 
in October 1987 that he disagreed with the RO's proposal and 
requested a personal hearing on the issue.  A hearing was 
held in May 1988, during which the veteran testified as to 
his competency.  

A June 1988 VA examiner determination found the veteran to be 
competent.  In an August 5, 1988, rating decision, the 
veteran was deemed competent and disability evaluation for 
schizoaffective disorder was reduced from 100 percent to 70 
percent, effective from December 1988.  He was notified of 
the decision and advised of his appellate rights in a 
September 1988 VA letter; the veteran did not appeal that 
determination.  

The veteran underwent routine review VA examination in July 
1989, which diagnosed schizoaffective disorder.  The examiner 
also found the veteran competent.  The RO, in a rating 
decision of August 24, 1989, reduced the disability 
evaluation for the veteran's schizophrenia from 70 percent to 
50 percent, effective from December 1989.  The veteran was 
notified of the decision and advised of his appellate rights 
by VA letter of September 1989.  

In October 1989, the VA received the veteran's notice of 
disagreement to the reduction of his disability evaluation 
and requested a personal hearing on the matter.  The hearing 
was held at the RO in December 1989, during which the veteran 
presented testimony.  In a January 1990 decision, the hearing 
officer found that the evidence of record, including the 
testimony presented by the veteran during his personal 
hearing, did not warrant an increased evaluation in the 
veteran's service-connected condition and that the August 24, 
1989, rating decision assigning a 50 percent evaluation to 
the veteran's schizoaffective disorder was affirmed.  A 
supplemental statement of the case, with VA cover letter 
advising him of his appellate rights, was sent to the veteran 
in February 1990.  

On December 12, 1991, the VA received written notice, dated 
the same day and signed by the veteran, requesting that his 
appeal be withdrawn.  

II.  Analysis

The veteran is contending that there was CUE in the rating 
decisions of November 26, 1986, August 5, 1988, and August 
24, 1989.  Before analyzing whether each of those RO 
decisions was fatally flawed, it is important to keep in mind 
the meaning of CUE.  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability ratings, will be accepted as correct in the 
absence of CUE.  Where evidence establishes CUE in a prior 
unappealed rating decision, that prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 U.S.C.A. § 5109A(a)(b); 38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has made it quite clear that in order for 
there to be a valid claim of clear and unmistakable error in 
a prior decision that became final and binding, the veteran 
must do more than merely allege disagreement with how the 
evidence was weighed or evaluated in his case.  Rather, it 
must be shown that:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied and (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

In the interest of clarity, each rating decision in which the 
veteran is claiming CUE is addressed separately:  

A.  Rating Decision dated November 26, 1986

When a determination of the RO is appealed to and 
"affirmed" by the Board, it is "subsumed" by the Board's 
decision.  See 38 C.F.R. § 20.1104.  The effect of subsuming 
is that, as a mater of law, no claim of CUE can exist with 
respect to that RO decision.  See Johnson, v. West, 11 Vet. 
App. 240, 241 (1998); Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  

In the veteran's case, the RO's November 26, 1986 rating 
decision denying an evaluation in excess of 50 percent for 
schizophrenia, schizoaffective type, was appealed to the 
Board.  At the time of the RO's November 1986 decision, the 
veteran was receiving weekly psychotherapy to restore the 
emotions that he claims have been suppressed since the time 
of his motor vehicle accident while he was on active duty.  
His complaints were predominantly an increased sensitivity to 
stress and avoidance of crowds and a tendency to irritability 
when under stress, but no loss of control.  He was living by 
himself and he had a new girlfriend.  On VA examination of 
October 1986, he had no delusions, hallucinations, ideas of 
reference or other psychotic symptoms, and he denied and such 
symptoms in the past.  His affect was appropriate and active.  
The examiner found no evidence of anxiety or depression.  The 
veteran's memory and orientation were intact.  He denied any 
anxiety attacks, palpitations, diffuse sweating, or feelings 
of impending doom, at least for a number of years.  

The law and regulations in effect at the time of the November 
26, 1986, rating decision provided that, for a 100 percent 
evaluation, there must have been active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  A 70 percent evaluation was warranted for 
symptomatology less than that required for a 100 percent 
evaluation, but which nevertheless produced severe impairment 
of social and industrial adaptability.  A 50 percent 
evaluation for schizophrenia was warranted for considerable 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1986).  

In the absence of medical evidence showing either active 
psychotic manifestations of such extent to produce complete 
social and industrial inadaptability or, with lesser 
symptomatology, such as to produce severe impairment of 
social and industrial adaptability, the RO held that the 
criteria for no more than a 50 percent evaluation was 
warranted, which was reflective of considerable impairment of 
social and industrial adaptability.  

On appeal of the November 26, 1986, rating decision, the 
Board reviewed the evidence of record from the time the 
veteran submitted his application in March 1983 for an 
increased disability evaluation and found that the veteran's 
psychiatric disability was productive of no more than 
considerable impairment of social and industrial 
adaptability.  The Board held on July 21, 1987, that the 
schedular criteria for an evaluation in excess of 50 percent 
for schizophrenia, schizoaffective type, had not been met.  
See 38 C.F.R. § 4.132, Diagnostic Code 9205 (1987).  

The final Board decision of July 21, 1987 (see 38 C.F.R. 
§ 20.1409(c)) affirmed the RO's November 26, 1986 
determination.  The Board thereby subsumed that rating 
decision, see 38 C.F.R. § 20.1104, and that rating decision 
cannot be collaterally attacked.  Where, as here, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

B.  Rating Decision dated August 5, 1988

On August 5, 1988, the RO reduced the veteran's disability 
evaluation from 100 percent to 70 percent for his service-
connected schizophrenia, schizoaffective type.  As noted 
above, although notified of the denial and his appellate 
rights, the veteran did not appeal that determination.  
Therefore, that determination is final, and subject to 
modification only on the basis of CUE.  See 38 C.F.R. 
§§ 3.104, 3.105 (1988).  See also 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999). 

The veteran's allegations of CUE in the RO's August 5, 1988 
rating decision are predicated on the notion that the RO 
reduced the evaluation based on a single psychiatric 
examination report, dated June 1, 1988, thereby failing to 
comply with 38 C.F.R. §§ 3.343(a), 3.344(a) (1988).  The 
veteran maintains that there was no showing that he attained 
improvement under ordinary conditions of life and that the 
June 1, 1988 VA psychiatric examination was not as complete 
as the psychiatric examination that was the basis for 
granting the 100 percent evaluation.  The latter being based 
on VA hospitalization of nineteen days, July 10, 1987 to July 
29, 1987, while the former was based on a single, superficial 
psychiatric examination of short duration and no observation.  

As to the veteran's allegations, the Board notes that, at the 
time of the RO's August 1988 rating decision, the special 
provisions prohibiting reductions of ratings on the basis of 
one examination applied only to ratings that had continued 
for long periods at the same level (five years or more).  In 
the veteran's case, at the time of the RO's August 5, 1988 
decision, the veteran's 100 percent schedular evaluation had 
been in effect only since July 10, 1987, less that one year.  
As such, the special provisions for long-term ratings were 
not applicable.  See 38 C.F.R. §§ 3.343, 3.344(a) (1988).

Rather, the generally applicable provisions provided that a 
total disability evaluation that was warranted by the 
severity of the condition, and not, among other things, based 
on hospitalization or unemployability, will not be reduced in 
the absence of clear error without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life.  See 38 C.F.R. §§ 3.343(a) and 3.344(c) (1988).  

At the time the veteran was awarded a 100 percent schedular 
evaluation for schizophrenia, he had recently been released 
from nineteen days VA hospitalization, July 10 1987 to July 
29, 1987, for treatment of bipolar affective disorder, manic 
type, and mixed personality disorder.  At hospital discharge, 
he was deemed unemployable and incompetent.  He was granted 
the 100 percent evaluation, effective from July 10, 1987, 
based on the hospital summary and the RO proposed to find him 
incompetent for VA purposes.  

In a May 1988 hearing before an RO hearing office, the 
veteran as to his ability to manage his own funds, purchase 
necessities, and pay his rent.  In June 1988, the veteran 
underwent VA psychiatric examination to determine competency.  
The examination report notes that the veteran's claims file 
was also available for the examiner at the time of the 
examination.  The results of the examination were reported in 
detail.  The report notes that he drank about a six-pack of 
beer a day and the examiner indicated that objective findings 
were unremarkable.  He was found competent.  

The August 5, 1988 RO rating decision included review of not 
only the June 1988 examination report but also the testimony 
presented by the veteran at his personal hearing.  Based on 
the evidence, the RO found that there was material 
improvement in the veteran's service-connected condition in 
that he was not exhibiting active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce either total or complete social and industrial 
inadaptability.  Rather, the medical evidence showed that 
lesser symptomatology was exhibited that more closely 
approximated severe impairment of social and industrial 
adaptability.  He was deemed competent and his disability 
evaluation for schizophrenia was reduced from 100 percent to 
70 percent.  See 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1987 & 1988).  Based on a review of the evidence then of 
record, the Board is satisfied that the evidence was as full 
and complete as the July 1987 VA hospital summary used as the 
basis for the grant of the 100 percent evaluation, that such 
evidence plausibly supported the reduction, and that the 
reduction decision was consistent with extant legal 
authority.  

The veteran alleges that the RO failed to apply Veterans' 
Benefits Circular 21-80-7 and 38 C.F.R. § 4.16 in evaluating 
an inherent claim for individual unemployability in its 
August 1988 rating decision.  The Board notes, however, that 
that Circular refers to guidance given to RO personnel 
pertaining to a review of cases in which unemployability had 
already been granted.  It noted that a 100 percent schedular 
evaluation would be assigned instead of individual 
unemployability, if unemployability were directly 
attributable to a service-connected neuropsychiatric 
condition, as unemployability was a criterion for the total 
evaluation.  Furthermore, Circular 21-80-7 was rescinded on 
July 1, 1981, long before the RO's August 1988 determination.  

Moreover, the veteran's reliance on application of 38 C.F.R. 
§ 4.16(c) is misplaced as it pertains to the RO's August 1988 
rating decision.  The referenced regulation was not in effect 
until March 1, 1989 (and was subsequently repealed, effective 
November 7, 1996).  Inasmuch as only the evidence, statutes, 
regulations, and legal precedent that were available to the 
RO at the time of its decision may be considered in making a 
clear and unmistakable determination, any claim predicated on 
a post-decision regulation promulgation does not constitute a 
valid claim for clear and unmistakable error.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

For the above-enumerated reasons, the Board finds the veteran 
has failed to establish clear and unmistakable error in the 
August 5, 1988, rating decision.  As such, the appeal as to 
that issue must be denied.  

C.  Rating Decision dated August 24, 1989

On August 24, 1989, the RO reduced the veteran's disability 
evaluation from 70 percent to 50 percent for his service-
connected schizophrenia, schizoaffective type.  At the time, 
medical evaluation revealed that he was unemployed; he was 
receiving psychiatric treatment on an outpatient basis; and 
his affect seemed somewhat blunted.  His memory and judgment 
were intact; his retention and recall were unimpaired; his 
concentration was good; and he was not experiencing any 
hallucinations, although he was somewhat suspicious, and 
sometime experienced ideas of reference.  The RO determined 
that no more than considerable impairment in social and 
industrial inadaptability was demonstrated.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (1988).  Accordingly, the RO 
reduced the evaluation to 50 percent, effective from December 
1, 1989.

The veteran appealed the August 1989 rating decision.  
However, on December 12, 1991, prior to the promulgation of a 
decision in the appeal, the VA received written notice, 
signed by the veteran, that a withdrawal of this appeal was 
requested.  See 38 C.F.R. § 20.204(b).  As such, the August 
1989 rating action is likewise final, and is subject to 
modification only on the basis of CUE.  See 38 C.F.R. 
§§ 3.104, 3.105 (1988).  See also 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999). 

The veteran's allegations of CUE in the RO's August 1989 
rating decision are virtually identical to those advanced in 
support of the claim for CUE in the RO's August 1988 
decision.  Again, the assertion is made that the RO failed to 
comply with 38 C.F.R. §§ 3.343(a), 3.344(a), 4.16, and did 
not apply Circular 21-80-7 in reaching its August 24, 1989, 
determination.  

However, as the veteran's 70 percent schedular evaluation had 
only been in effect since December 1988, 38 C.F.R. § 3.344(a) 
(1988), the provision governing reductions in rating for 
ratings in effect for five years or more, were not applicable 
to the veteran's case.  See 38 C.F.R. § 3.344(c) (1998).  
Likewise, the 38 C.F.R. § 3.343(a), a similar provision 
applicable to reduction of total ratings, was not 
applicable-the veteran then had only a 70 percent 
evaluation.  Rather, the applicable regulation provided only 
that reexamination disclosing improvement warranted reduction 
in rating.  

At the time the veteran was awarded a 70 percent schedular 
evaluation for schizophrenia, he had recently undergone VA 
psychiatric evaluation in June 1988 and presented testimony 
at his personal hearing.  The veteran's July 1989 VA 
psychiatric examination report was full and complete.  It 
notes that he was unemployed, had not been hospitalized since 
his last VA examination (June 1988), but was receiving VA 
psychiatric treatment on an out-patient basis.  Further, in 
comparing the objective findings of the July 1989 examination 
to that of June 1988, the July 1989 examination report was as 
full and complete as the previous examination on which the 70 
percent evaluation was predicated.  

Application of Veterans' Benefits Circular 21-80-7 does not 
apply in that it had been rescinded years before the RO 
rendered its August 1989 decision.  

As for the veteran's allegation that the RO's decision did 
not take into consideration 38 C.F.R. § 4.16(c), it is true 
that the regulation was in effect at the time of the RO's 
August 24, 1989 rating decision, i.e., from March 1, 1989 
until it was repealed, effective November 7, 1996.  This 
regulation provided that if the veteran's only compensable 
disability was a mental disorder that was assigned a 70 
percent evaluation and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  

In the veteran's case, at the time of the August 1989 RO 
decision, he was service-connected for schizoaffective 
disorder, rated as 70 percent disabling, and hypertension, 
rated as noncompensably disabling.  Just prior to that 
decision, he had undergone VA psychiatric evaluation (July 
1989) to determine the status of his service-connected 
schizophrenia.  The VA examination report notes that the 
veteran was unemployed; however, the report does not offer 
any medical opinion that the veteran was unemployable due to 
his schizophrenia.  Rather, the medical examination report 
reflects improvement in his condition in that his memory and 
judgment were intact, and memory was unimpaired; he had no 
trouble with concentration; he was not experiencing 
hallucinations; there was no suicidal or homicidal ideation 
noted or attempts; he was not bothered by feelings of 
insecurity, inferiority or guilt.  Furthermore, the July 1989 
VA examination report notes that the veteran's claims file 
was available to the examiner at the time of the examination.  
Based on review of the veteran's record and medical 
evaluation, the RO's August 1989 rating decision decreased 
the evaluation for service-connected schizophrenia from 70 
percent to 50 percent.  Obviously, the RO found the veteran's 
service-connected psychiatric disability had improved and not 
gotten worse.  As the veteran did not then have a psychiatric 
disability evaluated as 70 percent disabling, the 
prerequisite for application of 38 C.F.R. § 4.16(c) (1989) 
had not been met.  

For the above-enumerated reasons, the Board finds the veteran 
has failed to establish clear and unmistakable error in the 
August 24, 1989, rating decision.  As such, the appeal as to 
that issue must be denied.  


ORDER

The veteran's claim of CUE in the November 26, 1986, rating 
decision, is denied as without legal merit.  

As the August 5, 1988, rating decision reducing the 
disability evaluation from 100 percent to 70 percent for 
schizophrenia, schizoaffective type, was not clearly and 
unmistakably erroneous, the appeal as to that issue is 
denied.  

The August 24, 1989, rating decision reducing the disability 
evaluation from 70 percent to 50 percent for schizophrenia, 
schizoaffective type, was not clearly and unmistakably 
erroneous, the appeal as to that issue is denied.  


REMAND

The veteran's service-connected schizoaffective disorder, 
with anxiety disorder and panic attacks, by history, is rated 
50 percent disabling under Diagnostic Code 9205 of the rating 
schedule.  The veteran seeks an increase in the evaluation 
for that disorder, to include a total rating.  

The Board observes that, effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include schizoaffective 
disorder.  See 61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, 
the claim must be considered under both the former and 
revised applicable schedular criteria, and the more favorable 
result applied.

As there is no indication that the revised regulations are to 
be applied retroactively, the Board can only evaluate the 
severity of the veteran's PTSD prior to November 7, 1996, on 
the basis of the criteria then in effect.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  However, in determining the 
extent of disability existing prior to a regulatory change, 
the Board may not simply ignore documents post-dating the 
regulatory change, since such documents could provide 
evidence that an increase in disability occurred at an 
earlier time.  Likewise, in determining the level of 
disability existing subsequent to a regulatory change, the 
Board may not simply ignore evidence pre-dating the change, 
since such evidence may bear upon the level of disability 
existing subsequently.  See VAOPGCPREC 3-2000 (April 10, 
2000).

In February 1997, the Board remanded this case for the RO to 
rate the veteran's psychiatric disorder based on all of the 
evidence of record and in accordance with the changes in the 
above-mentioned regulations.  The RO complied with those 
remand instructions; however, in its remand, the Board did 
not specifically request the RO to have the veteran undergo 
further examination, and no further examination was 
accomplished.  Unfortunately, at this juncture, the most 
recent medical evidence of record is a private evaluation 
dated in July 1995.  The most recent VA medical examination 
report of record is dated in October 1993 and the most recent 
record of his VA outpatient treatment is dated in June 1994.  
Such evidence predates the pertinent rating schedule changes 
by more than a year, and does not reflecting sufficient 
findings to permit fair and full adjudication under the 
revised applicable criteria.  Significantly, no psychiatrist 
has, to date, rendered findings in light of the revised 
criteria for evaluating psychiatric disorders.

Under these circumstances, and to give the appellant every 
consideration with respect to the current appeal, the Board 
finds that further psychiatric evaluation of the appellant is 
warranted.  Prior to obtaining such evaluation, however, the 
RO must obtain and associate with the claims file all 
outstanding records of pertinent treatment, so that the 
examiner may thoroughly consider the veteran's pertinent 
medical history.  This should particularly include all 
outstanding VA medical records dated subsequent to June 1994.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all of the veteran's 
outstanding psychiatric records.  This 
must specifically include all outstanding 
records from each VA facility were the 
veteran has received treatment, and any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After any and all records received 
pursuant to the above-requested 
development are associated with the 
claims file, the veteran should undergo 
psychiatric evaluation to ascertain the 
current severity of his service-connected 
schizophrenia.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  Any and all indicated 
studies and tests (to include 
psychological testing) deemed necessary 
by the examiner should be accomplished, 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should indicate the 
percentage or portion of the score 
representing impairment due to the 
service-connected disorder.  The examiner 
should also offer an assessment as to the 
extent to which the veteran's dysthymia 
affects his ability to obtain or retain 
substantially gainful employment.

The examiner must provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record.  The report must be 
typewritten.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed, to the 
fullest extent possible, in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should assign a disability evaluation for 
the veteran's service-connected.  The RO 
should provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



